
	
		III
		110th CONGRESS
		1st Session
		S. RES. 109
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2007
			Ms. Murkowski (for
			 herself and Mr. Stevens) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the University of Alaska
		  Fairbanks rifle team for winning the 2007 National Collegiate Athletic
		  Association Rifle Championship. 
	
	
		Whereas, on March 10, 2007, before a crowd of more than
			 900 fans in Fairbanks, Alaska, the University of Alaska Fairbanks rifle team
			 (referred to in this preamble as the Nanooks rifle team) earned
			 a combined total of 4,662 points for the performance of the team in the
			 smallbore rifle and air rifle competitions to win the 2007 National Collegiate
			 Athletic Association Rifle Championship (referred to in this preamble as the
			 NCAA Rifle Championship);
		Whereas that victory marked the 9th NCAA Rifle
			 Championship won by the Nanooks rifle team since 1994;
		Whereas winning the NCAA Rifle Championship was the
			 pinnacle of a remarkable undefeated season for the Nanooks rifle team;
		Whereas 6 members of the Nanook rifle team were named
			 National Collegiate Athletic Association All-Americans;
		Whereas 2nd-year coach Dan Jordan, along with each member
			 of the Nanooks rifle team, dedicated his or her time and effort to ensuring
			 that the Nanooks rifle team won the NCAA Rifle Championship;
		Whereas the families of the shooters, students, alumni,
			 faculty, and all of the supporters of the Nanooks rifle team are to be
			 congratulated for their commitment to, and pride in, the Nanooks rifle
			 team;
		Whereas the members of the 2006–2007 Nanooks rifle team
			 are excellent representatives of a fine university that is a leader in higher
			 education and produces many fine student-athletes and other community leaders;
			 and
		Whereas the Nanooks rifle team showed tremendous
			 dedication to each other, appreciation for their fans, sportsmanship to their
			 opponents, and respect for the sport of competitive shooting throughout the
			 2006–2007 season: Now, therefore, be it
		
	
		That the Senate congratulates the
			 University of Alaska Fairbanks rifle team for winning the 2007 National
			 Collegiate Athletic Association Rifle Championship.
		
